242 U.S. 56 (1916)
ATLANTIC CITY RAILROAD COMPANY
v.
PARKER.
No. 111.
Supreme Court of United States.
Argued November 16, 1916.
Decided December 4, 1916.
ERROR TO THE COURT OF ERRORS AND APPEALS OF THE STATE OF NEW JERSEY.
*57 Mr. Thomas E. French, with whom Mr. Samuel H. Richards and Mr. Charles Heebner were on the brief, for plaintiff in error.
Mr. David O. Watkins for defendant in error.
*58 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an action brought by the defendant in error to recover for the loss of an arm crushed while he was coupling a tender to a car. There is no dispute that the case is governed by the Acts of Congress  the Safety Appliance Act of March 2, 1893, c. 196, §§ 2, 8; 27 Stat. 531, *59 and the Employers' Liability Act of April 22, 1908, c. 149, §§ 3, 4; 35 Stat. 65. The facts material here are few. The engine had backed for the purpose of coupling with the car and had failed to couple automatically by impact. Thereupon the plaintiff, noticing that the drawhead was not in line with the one on the engine, put in his arm for the purpose of straightening it and thus making the coupling possible, and was caught. An exception was taken to the refusal of a ruling that no negligence was shown on the part of the Railroad Company, but the Court of Errors and Appeals affirmed the judgment of the court below. 87 N.J.L. 148.
If there was evidence that the railroad failed to furnish such "couplers coupling automatically by impact" as the statute requires (Johnson v. Southern Pacific Co., 196 U.S. 1, 18, 19), nothing else needs to be considered. We are of opinion that there was enough evidence to go to the jury upon that point. No doubt there are arguments that the jury should have decided the other way. Some lateral play must be allowed to drawheads, and further, the car was on a curve, which of course would tend to throw the coupler out of line. But the jury were warranted in finding that the curve was so slight as not to affect the case and in regarding the track as for this purpose a straight line. If couplers failed to couple automatically upon a straight track it at least may be said that a jury would be warranted in finding that a lateral play so great as to prevent coupling was not needed, and that, in the absence of any explanation believed by them, the failure indicated that the railroad had not fully complied with the law. Chicago, Burlington & Quincy Ry. Co. v. United States, 220 U.S. 559, 571. Chicago, Rock Island & Pacific Ry. Co. v. Brown, 229 U.S. 317, 320, 321. San Antonio & Aransas Pass Ry. Co. v. Wagner, 241 U.S. 476, 484.
Judgment affirmed.